ATTACHMENT TO ADVISORY ACTION
Applicant’s amendment submitted 17 January 2021 has been considered.
Applicant’s request for entry into AFCP 2.0 is acknowledged. However, Applicant’s amendment has not been entered given that in light of the amendment to claims 13, 27, and 40 would require further consideration and/or search. Additionally, even if entered, the amendment would not overcome all the rejections of record for the following reasons.
Applicant’s arguments filed 17 January 2021 have been fully considered but they are not persuasive.
Regarding Applicant’s priority claims, Applicant argues they have resolved the priority issue regarding the polycarbonate polyol by removing the molar ratio claimed. Applicant further argues they have resolved the priority issue regarding the lens material by amending the claim to read “the lens base material”. Applicant additionally argues they have overcome the priority issues regarding the curable cast mixture by cancelling the claims containing that recitation. Applicant also argues they have resolved the priority issues regarding the polyether polyol. The examiner respectfully disagrees.
In response to Applicant’s argument regarding the polycarbonate polyol formed from a composition consisting of 1,3-propane diol and 1,4-butane diol, while the examiner thanks Applicant for narrowing down the polycarbonate polyol to the specific chemicals needed to make it, Applicant still does not have support in the prior-filed applications to recite this. The prior filed applications use a specific polycarbonate polyol, G3450J, as recited in the Synthesis Examples. Applicant is limited to claiming only the polycarbonate polyol that is G3450J specifically. As evidenced by US 2015/0376480 A1, G3450J is made from 1,3-propane diol and 1,4-butane diol ([0105], see also paragraph 21 of the Office action mailed 06 April 2021) and having a number average molecular weight of 800 (see part d) of the email from Asahi Kasei Chem. Corp.) and a hydroxyl value, i.e. OH number, of 141.1 mg KOH/g (instant specification, [0063]); however, what is still unclear is what the mass ratio or molar ratio of 1,3-propane diol and 1,4-butane diol is because the email from Asahi Kasei Chem. Corp. only broadly states “the ratio of the raw material”, but does not elaborate on if this is on a molar or mass basis. Clarification is requested. The present claims, conversely, are directed towards a polycarbonate polyol formed from a composition having any amount of 1,3-propane diol and 1,4-butane diol, having any molecular weight, and having any hydroxyl value. Thus, claims 13, 15-19, 22-27, 29-32, 34, 37-40, 42-45, and 47 are not entitled to the earlier filing dates of either of the prior-filed applications, and thus the present application has a filing date of 02 August 2017. Therefore, this application is being examined under the first inventor to file provisions of the AIA .
In response to Applicant’s argument regarding the recitation of “curable cast mixture”, the examiner thanks Applicant for removing the recitation of this phrase. However, as set forth above, Applicant’s claims are still not entitled to the earlier filing dates of either of the prior-filed applications.
In response to Applicant’s argument regarding the recitation of the polyether polyol, the examiner thanks Applicant for narrowing down the polyether polyol to what Applicant has support for. However, Applicant still does not have support from the prior-filed applications to recite all the limitations in the independent claims 
Regarding the 35 U.S.C. 112(a) rejections of claims 13, 15-27, 29-32, 34-40, 42-45, and 47-49, Applicant argues they have support to recite the polycarbonate polyol presently claimed. The examiner respectfully disagrees.
In response to Applicant’s argument regarding the polycarbonate polyol, this is not persuasive. While there is support to recite a specific polycarbonate polyol formed from a mixture of 1,3-propane diol and 1,4-butane diol being Asahi Kasei’s G3450J, Applicant is limited to reciting only this specific polycarbonate polyol. Asahi Kasei’s G3450J is a polycarbonate polyol made from 1,3-propane diol and 1,4-butane diol (see US 2015/0376480 A1, [0105]) having a number average molecular weight of 800 (see part d) of the email from Asahi Kasei Chem. Corp. and [0105] of US 2015/0376480 A1) and a specific OH number of 141.1 mg KOH/g (instant specification, [0063]); however, what is still unclear is what the mass ratio or molar ratio of 1,3-propane diol and 1,4-butane diol is because the email from Asahi Kasei Chem. Corp. only broadly states “the ratio of the raw material”, but does not elaborate on if this is on a molar or mass basis. Clarification is requested. The present claims, conversely, are directed towards a polycarbonate polyol formed from a composition having any amount of 1,3-propane diol and 1,4-butane diol, having any molecular weight, and having any OH number, which Applicant does not have support to recite. Thus, claims 13, 27, and 40 remain rejected under 35 U.S.C. 112(a) for these reasons; claims 15-26 remain rejected under 35 U.S.C. 112(a) due to their ultimate dependency on claim 13; claims 29-32 and 34-39 remain rejected under 35 U.S.C. 112(a) due to their ultimate 
In response to Applicant’s argument regarding the recitation of “lens base material”, the examiner agrees. However, the claims were not rejected under 35 U.S.C. 112(a) for this reason, but rather the reason set forth above.
Regarding the 35 U.S.C. 103 rejections, Applicant argues Vu does not qualify as prior art because Applicant believes the prior-filed applications provide support for the material presently claimed. The examiner respectfully disagrees.
As set forth above, Applicant does not have support in the prior-filed applications for the presently claimed independent claims, which causes the effective filing date of the present application to be 02 August 2017, and thus Vu is eligible as prior art. Since Applicant has not provided any reasoning on why the 35 U.S.C. 103 rejections should be withdrawn, the 35 U.S.C. 103 rejections are maintained. Claims 13, 15-19, 22-27, 29-32, 34, 37-40, 42-45, and 47 remain rejected under 35 U.S.C. 103 as set forth in the Office action mailed 17 November 2021.
It is noted that if Applicant’s amendment were entered: the 35 U.S.C. 112(a) rejection of claims 17-18, 25, 31-32, and 44-45 would be withdrawn due to the cancellation of those claims; the 35 U.S.C. 112(d) rejections of claims 18, 32, and 45 would be withdrawn due to the cancellation of those claims; and the 35 U.S.C. 103 rejections of claims 17-18, 25, 31-32, and 44-45 would be withdrawn due to the cancellation of those claims.
After performing an additional review of possible evidence references, a new reference, namely Imai et al. (JP 2014-116295 A, disclosure based off machine translation included with this action), came to the examiner’s attention. Imai et al. discloses Asahi Kasei’s G3450J has a 1:1 molar ratio of 1,3-propane diol to 1,4-butane diol ([0018]). In the next response, Applicant is encouraged to amend the claims to recite the 1:1 molar ratio, the number average molecular weight of 800, and the hydroxyl value of 141.1 mg KOH/g, and explain how Imai et al. provides support for the presently claimed polycarbonate polyol ratio. In doing so, Applicant would overcome the rejections of record, but such amendments would require further search and consideration before any determination on patentability can be made.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven A Rice whose telephone number is (571)272-4450. The examiner can normally be reached Monday-Friday 08:30-17:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN A RICE/Examiner, Art Unit 1787         

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787